DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 7/13/2022, which has been entered and made of record. Claims 1, 2, 5, 10, 13, and 14 have been amended. No Claim has been cancelled. Claim 15 has been added. Claims 1-15 are pending in the application. 
The objections to Claims 2, 5, and 10 are withdrawn in view of the amendments to the Claims 2, 5, and 10.
Response to Arguments
Applicant’s arguments (Remarks, p. 8-14) with respect to the independent claims 1, 8, and 15, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Haraguchi and Bourgoin.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 106710571 B), and in view of Edge et al. (US 20030091229 A1), and further in view of Haraguchi (JP 2011112781 A), and further in view of Bourgoin (US 20100103322 A1).

Regarding Claim 1, Li discloses An electronic device (ABS reciting “a display control method, a display controller and a tiled display system”, Fig. 6) comprising: 
a plurality of display devices; (Fig. 6 showing a plurality of display devices 603. ¶28 reciting “a plurality of display units”) and 
an adjustment unit that adjusts color balances of the plurality of display devices, (¶22 reciting “a first adjusting module, used for adjusting the white balance parameter of the display unit with the maximum brightness attenuation to the preset white balance parameter;” and ¶24 reciting “a second adjusting module, for adjusting the white balance parameter of other display unit, so that the difference between the second brightness attenuation parameter of the other display unit after adjusting and the first brightness attenuation parameter is in the preset range.”)
wherein the adjustment unit performs 
a first adjustment for adjusting the color balances of the plurality of display devices using adjustment values of the color balance designated by the designation unit, (¶22 reciting “a first adjusting module, used for adjusting the white balance parameter of the display unit with the maximum brightness attenuation to the preset white balance parameter;” and ¶24 reciting “a second adjusting module, for adjusting the white balance parameter of other display unit, so that the difference between the second brightness attenuation parameter of the other display unit after adjusting and the first brightness attenuation parameter is in the preset range.”)
and 
wherein each unit is implemented by one or more processors, circuitry or a combination thereof. (¶28 reciting ”the display controller is any one of the display controller”. Further, ¶124 reciting “The display controller 602 may be connected to each of the display units 603 in a wired or wireless manner.”)
However, Li does not explicitly disclose a second adjustment for adjusting the color balances of the plurality of display devices that have undergone the first adjustment, and wherein resolution of the second adjustment is higher than resolution of the first adjustment.
Edge teaches “improvement of color image display accuracy in a computer network having display devices with different color output characteristics. ” (¶7). Further, Edge teaches a gamma and gray balance determination process as shown in Fig. 8. Edge teaches a coarse RGB gamma estimation as a first step (corresponds to a first adjustment) and a fine RGB gamma estimation as a second step (corresponds to a second adjustment) in Fig. 8, and ¶111-112, and ¶121. Further, Figs. 9 and 10 show a range of gray elements for use in determining a coarse gamma and a fine gamma. ¶118 recites “A range of patches for determining fine gamma is illustrated in FIG. 10 and designated by reference numeral 134. The patches in this range are in a sequence with smaller steps centered about the center green patch selected in the coarse gamma process. For example, the patches may be set at 4 green levels apart, in contrast to the 8 green levels used as the difference for the coarse gamma determination. In this manner, a narrower range is used to "fine-tune" the coarse gamma estimate, with the center of the range having been "learned" from the coarse gamma estimate.” Therefore, Edge teaches the second adjustment (fine adjustment) has a higher resolution than the first adjustment (coarse adjustment).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Li) to have a second adjustment with a higher resolution (refined gray balance adjustments)  (taught by Edge). The suggestions/motivations would have been to “A very accurate value for average gamma of RGB can be determined using a series of cascading steps. In some embodiments, for example, a gray patch selected for the coarse gamma measurement is used as the central patch for a range of gray patches used to measure a more finely tuned gamma. ” (¶14), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Li in view of Edge does not explicitly disclose a designation unit that designates one of a plurality of predetermined color balances, which include at least one of a printing industry standard color balance, broadcasting standard color balance, and sRGB standard color balance, for which adjustment values of the plurality of display devices are set in advance.
Haraguchi teaches “a projection type video display device capable of easily adjusting a color balance.” (ABST). Further, Haraguchi recites “the element control unit 230 controls the liquid crystal panel 50 to display a plurality of reference color sample candidates whose color balance parameters are adjusted for a predetermined reference color. Therefore, the user can designate a desired color balance simply by selecting a desired reference color sample candidate from among a plurality of reference color sample candidates” (p. 9, last para.). Although HARAGUCHI does not explicitly disclose any standard color balance as the reference color sample candidates, It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to adjust color balance within a standard. In addition, Bourgoin recites “In order to obtain consistent, accurate, and predictable color rendering on display devices, calibration is typically required to adjust certain aspects of a display so that these aspects conform to a particular standard, such as the sRGB (standard Red Green Blue) standard color space. Display devices often allow for the adjustment of the display's brightness, contrast, gamma, and white point or color balance.” (¶1).
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Li in view of Edge) to designate one of a plurality of predetermined color balances, which include at least one of a printing industry standard color balance, broadcasting standard color balance, and sRGB standard color balance (taught by Haraguchi in view of Bourgoin). The suggestions/motivations would have been for improved color balance adjustment for a user (Haraguchi, p. 9) and “to obtain consistent, accurate, and predictable color rendering on display devices” (Bourgoin, ¶1), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Li in view of Edge, Haraguchi and Bourgoin discloses The electronic device according to claim 1, wherein a number of selectable adjustment settings in the second adjustment is larger than a number of selectable adjustment settings in the first adjustment. (Edge, ¶118 reciting “The patches in this range are in a sequence with smaller steps centered about the center green patch selected in the coarse gamma process. For example, the patches may be set at 4 green levels apart, in contrast to the 8 green levels used as the difference for the coarse gamma determination.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 3, Li in view of Edge, Haraguchi and Bourgoin discloses The electronic device according to claim 1, wherein an adjustable adjustment range in the first adjustment is wider than an adjustable adjustment range in the second adjustment. (Edge, ¶118 reciting “The patches in this range are in a sequence with smaller steps centered about the center green patch selected in the coarse gamma process. For example, the patches may be set at 4 green levels apart, in contrast to the 8 green levels used as the difference for the coarse gamma determination.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 4, Li in view of Edge, Haraguchi and Bourgoin discloses The electronic device according to claim 1 further comprising a memory that stores the adjustment values used in the first adjustment and an adjustment value used in the second adjustment in conjunction with each other. (Edge, ¶160 reciting “Color image server 16 or color profile server 18 may include a database server for storage of individual color profiles associated with clients 14a-14n. When a client 14a-14n requests an image tagged in the code sent by one of subscriber servers 12a-12n, it is directed to the central color image server 16. The color image server 16 may use a client ID sent from the client to retrieve the appropriate color profile and apply it to modify the requested color image using techniques as described herein for color correction. ” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 5, Li in view of Edge, Haraguchi and Bourgoin discloses The electronic device according to claim 1 further comprising a setting unit that sets an adjustment value for the second adjustment, 
wherein the setting unit is implemented by one or more processors, circuitry or a combination thereof.
(Edge, ¶119 reciting “ As indicated by reference numeral 106, a web page served by color profile server 18 displays the selected green patch from the coarse gamma estimate among a narrower range of green patches. The user then is instructed to select the green patch that most closely blends with the same dithered green background as used for coarse gamma, as indicated by reference numeral 108. Based on the selected patch, color profile server 18 computes a single fine RGB gamma, as indicated by reference numeral 110. Thus, the fine gamma is the overall gamma estimated for the RGB channels. Alternatively, as mentioned above, the RGB value of the selected patch can simply be stored for use by color image server 16a-16b in computing fine gamma and rendering color corrections.”)

Regarding Claim 6, Li in view of Edge, Haraguchi and Bourgoin discloses The electronic device according to claim 1, wherein an adjustment value for the second adjustment is set by designating coordinates in a two-dimensional matrix whose center coordinates correspond to the adjustment values used in the first adjustment. (Edge, ¶118 reciting “ A range of patches for determining fine gamma is illustrated in FIG. 10 and designated by reference numeral 134. The patches in this range are in a sequence with smaller steps centered about the center green patch selected in the coarse gamma process.” Figs. 9 and 10. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 7, Li in view of Edge, Haraguchi and Bourgoin discloses The electronic device according to claim 6 further comprising a memory for storing the adjustment values used in the first adjustment, the adjustment value used in the second adjustment, and the designated coordinates in the two-dimensional matrix in conjunction with each other. (Edge, ¶119 reciting “ as mentioned above, the RGB value of the selected patch can simply be stored for use by color image server 16a-16b in computing fine gamma and rendering color corrections. ” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 8, Li in view of Edge, Haraguchi and Bourgoin discloses The electronic device according to claim 1 further comprising: 
a calculation unit that calculates luminance correction values for correcting change in luminances that change due to the first adjustment and the second adjustment; and 
a unit for adjusting luminances of the plurality of display devices using the luminance correction values, 
wherein each unit is implemented by one or more processors, circuitry or a combination thereof.
(See Claim 1 rejections for detailed analysis.)

Regarding Claim 9, Li in view of Edge, Haraguchi and Bourgoin discloses The electronic device according to claim 8 further comprising a memory that stores the adjustment values used in the first adjustment, an adjustment value used in the second adjustment, and the luminance correction values in conjunction with each other. (Edge, ¶160 reciting “Color image server 16 or color profile server 18 may include a database server for storage of individual color profiles associated with clients 14a-14n. When a client 14a-14n requests an image tagged in the code sent by one of subscriber servers 12a-12n, it is directed to the central color image server 16. The color image server 16 may use a client ID sent from the client to retrieve the appropriate color profile and apply it to modify the requested color image using techniques as described herein for color correction. ” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Claim 13, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 14, has similar limitations as of Claim(s) 1 except it is a CRM claim (Edge, ¶20 reciting “the invention provides a computer readable medium containing program code that causes a programmable processor to . . . ”. The suggestions/motivations would have been the same as that of Claim 1 rejections.), therefore it is rejected under the same rationale as Claim(s) 1.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 106710571 B), and in view of Edge et al. (US 20030091229 A1) , Haraguchi and Bourgoin, and further in view of Kawai et al. (US 20150070539 A1).

Regarding Claim 10, Li in view of Edge, Haraguchi and Bourgoin discloses The electronic device according to claim 1.
However, Li in view of Edge, Haraguchi and Bourgoin does not explicitly disclose which is an image capturing apparatus.
Kawai, Fig. 1 shows a camera. Further, Kawai teaches “The normal processing unit 30 and the split image processing unit 32 each includes: a WB gain unit that adjusts gains of the R, G, and B signals to perform white balance (WB) correction; a gamma correction unit that applies gamma correction to the WB-corrected R, G, and B signals; a synchronization processing unit that executes a color interpolation process according to the color filter array (Bayer array) of the image capture element 20 to generate synchronized R, G, and B signals; and the like, and each processing unit sequentially applies signal processing to the original digital signal (RAW data) primarily stored in the memory 26.” (¶85). 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Li in view of Edge, Haraguchi and Bourgoin) to apply to an image capturing apparatus such as a camera (taught by Kawai). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 11, Li in view of Edge, Haraguchi and Bourgoin and Kawai discloses The electronic device according to claim 10, wherein the plurality of display devices include a first display device provided outside of a finder and a second display device provided inside of the finder, (Kawai, Fig. 2s showing a display 213 and an eye piece 242 of the optical viewfinder. ¶64 reciting “a finder eyepiece 242 of the optical viewfinder”, and ¶66 reciting “The display unit 213 is used to display a live-view image (through image) in the imaging mode and to display a reproduction image in a reproduction mode, as well as to display a menu screen and the like.”) and 
the choices of the plurality of predetermined color balances are displayed in the first display device. (Kawai, ¶66 reciting “The display unit 213 is used to display . . . , as well as to display a menu screen and the like.” The suggestions/motivations would have been the same as that of Claim 11 rejections.)

Allowable Subject Matter
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claim 15 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim and its base claims as a whole, particularly the limitations similar to “a plurality of display devices including a first display device provided outside of a finder and a second display device provided inside of the finder; a detection unit that detects a contact to the finder;” “wherein the choices of the plurality of predetermined color balances are displayed in the first display device, wherein in a case where the contact to the finder is detected by the detection unit, the choices of the plurality of predetermined color balances are displayed in the second display device” in combination with the remaining aspects of the claim and its base claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim and its base claims as a whole, particularly the limitations similar to “further comprising a detection unit that detects a contact to the finder, wherein in a case where the contact to the finder is detected by the detection unit, the choices of the plurality of predetermined color balances are displayed in the second display device, and wherein the detection unit is implemented by one or more processors, circuitry or a combination thereof.” in combination with the remaining aspects of the claim and its base claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611